DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez et al. 20050145952.

    PNG
    media_image1.png
    409
    573
    media_image1.png
    Greyscale


Regarding claim 1, Gonzalez discloses a transistor structure comprising: 
a gate structure (oxide 54, polysilicon gate 70) above a silicon surface of a first silicon material 50 (par [0019]); 
a channel region under the silicon surface, the channel region including a first terminal 68 and a second terminal 68 (fig. 6); 
a drain region 36 independent and not derived from the first silicon material, the drain region including a first predetermined physical boundary directly connected to the first terminal of the channel region; and 
a source region 38 independent and not derived from the first silicon material, the source region including a second predetermined physical boundary directly connected to the second terminal of the channel region;

a first concave (concave region where 54 is form on trench of substrate 50), wherein the first isolator is positioned above a bottom of the first concave and the drain region 36 is above the first isolator; 
wherein the first isolator is limited within the first concave and no other isolator is extended underneath the gate structure.

Regarding claim 2, fig. 8 of Gonzalez discloses further comprising a spacer 74 covering sidewalls of the gate structure, wherein the first predetermined physical boundary of the drain region is aligned with a first edge of the spacer and the second predetermined physical boundary of the source region is aligned with a second edge of the spacer.

Regarding claim 3, fig. 8 of Gonzalez discloses the first concave having a first side barrier, wherein the drain region 30includes a lower portion (bottom) in the first concave and an upper(top) portion stacked on2Appl. No. 16/388,836Reply to Office action of February 01, 2021 the lower portion and contacting with the spacer 74, and the first side barrier is aligned with the first predetermined physical boundary of the drain region.  

Regarding claim 4, fig. 8 of Gonzalez discloses wherein the lower portion of the drain region is directly connected to the first terminal of the channel region.  

Regarding claim 5, fig. 8 of Gonzalez discloses wherein the 10silicon surface of the first silicon material is a top surface of a fin structure and the first concave is formed in the fin structure, and a thickness of the lower portion of the drain region or a thickness of the channel region is independent from a thickness of the fin structure.

    PNG
    media_image2.png
    626
    1033
    media_image2.png
    Greyscale


Regarding claim 21, fig. 8 of Gonzalez discloses a transistor structure comprising: 
a fin structure 50 with a top silicon surface; 
a gate structure (oxide 54, polysilicon gate 70) coupled to the fin structure and the top of the gate structure is higher than the top silicon surface; 
a first concave formed in the fin structure, and a bottom of the first 25concave being lower than the top silicon surface; 
a first isolator formed in the first concave and above the bottom of the first concave, and the top of the first isolator being lower than the silicon surface, wherein the first isolator is limited within the first concave;
a first conductive region extending upward from the first isolator to a first top 30surface, wherein the first conductive region includes a lower portion 6Appl. No. 16/388,836 Reply to Office action of February 01, 2021 and an upper portion vertically tiered above the lower portion; 

a second isolator being formed in the second concave and above the bottom 5of the second concave, wherein a top of the second isolator is lower than the silicon surface, and the second isolator is limited within the second concave; and 
a second conductive region extending upward from the second isolator to a second top surface, wherein the second conductive region includes a 10lower portion and an upper portion vertically tiered above the lower portion, 
wherein no other isolator is extended underneath the gate structure.  

Regarding claim 22, fig. 8 of Gonzalez discloses further comprising: 15a spacer (left and right 82/74) covering a first sidewall of the gate structure and a second sidewall of the gate structure; 
wherein the first conductive region abuts against portion of the spacer covering the first sidewall of the gate structure, and the first conductive region has a first predetermined doping concentration 20profile along an upward extension direction of the first conductive region, and the second conductive region abuts against the portion of the spacer covering the second sidewall of the gate structure, and the second conductive region has a second predetermined doping concentration profile along an upward extension direction of the 25second conductive region.  

Regarding claim 23, fig. 8 of Gonzalez further comprising a channel region under the top silicon surface, wherein the channel region includes a first terminal 68 and a second terminal 68, and the first concave is adjacent to the 30first terminal of the channel region and the second concave is adjacent to the 7Appl. No. 16/388,836 Reply to Office action of February 01, 2021 second terminal of the channel region.  



Regarding claim 25, fig. 8 of Gonzalez further comprising a cap 10structure 72 positioned above the gate structure, wherein the first top surface of the first conductive region is not higher than the top of the cap structure, and the second top surface of the second conductive region is not higher than the top of the cap structure. 

15Regarding claim 26, fig. 8 of Gonzalez discloses further comprising: a first gate structure (left gate structure in fig. 8) coupled to the fin structure; 
a first spacer (that of left gate structure) above the top silicon surface and aligned with an edge of the first concave, the first spacer covering a sidewall of the first gate structure; 
20a second gate structure (right gate structure) coupled to the fin structure; 
a second spacer (that of right gate structure) above the top silicon surface and aligned with an edge of the second concave, the second spacer covering a sidewall of the second gate structure; and 
wherein the first conductive region abuts against the first spacer and the 25second conductive region abuts against the second spacer. 

Regarding claim 27, fig. 8 of Gonzalez discloses wherein: the lower portion of the first conductive region is below the silicon surface and a bottom of the lower portion of the first conductive region is 30confined to the first isolator, and sidewalls of the first conductive 8Appl. No. 16/388,836 Reply to Office action of February 01. 2021 region are confined to the spacer and the first spacer except sidewalls of the lower portion of the first conductive region; and the .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez.
Regarding claim 28, Gonzalez discloses claim 21, but does not disclose wherein a thickness of the first 10concave is in a range of 20 nm to 50 nm.  
However, although Gonzalez is silent about the claimed range, it should be noted that a range of thickness inherently exist in Gonzalez reference Therefore, the prior art of Gonzalez provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to have deep enough isolation for the device.
prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of Gonzalez wherein a thickness of the first 10concave is in a range of 20 nm to 50 nm in order to have a deep enough isolation structure.

Regarding claim 29, Gonzalez discloses claim 21, but does not disclose wherein the lower portion of the first conductive region is below the top silicon surface, and a thickness of the lower portion of the first conductive region is between 5 nm and 20 nm.  
However, although Gonzalez is silent about the claimed range, it should be noted that a range of thickness inherently exist in Gonzalez reference Therefore, the prior art of Gonzalez provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to have deep enough isolation for the device.
 Therefore, while the structure of Gonzalez does not quantitatively state a range, the courts have held that when the only difference between the claimed invention and the prior art is a size/proportion, then a prima facie case of obviousness exists [See MPEP 2144.04(IV)(A)].
Therefore, it would have been obvious to one of ordinary skill in the art to form a device of Gonzalez wherein the lower portion of the first conductive region is below the top silicon surface, and a thickness of the lower portion of the first conductive region is between 5 nm and 20 nm in order to have source/drain of desired resistivity.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770.  The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829